COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 GERARDO A. LICON AND
 LICON ENGINEERING CO., INC.,                     §
                                                                  No. 08-09-00049-CV
                   Appellants/Cross-              §
                   Appellees,                                       Appeal from the
                                                  §
 v.                                                               327th District Court
                                                  §
 RABA KISTNER ANDERSON                                          of El Paso County, Texas
 CONSULTANTS, INC., d/b/a                         §
 RABA-KISTNER CONSULTANTS                                           (TC# 2002-1068)
 (SW), INC. AND RABA-KISTNER                      §
 CONSULTANTS, INC.,
                                                  §
                   Appellees/Cross-
                   Appellants.

                                  MEMORANDUM OPINION

       This double-appeal is before the court on its own motion for determination of whether it

should be dismissed for want of prosecution. Finding that all appellants have failed to file a brief

or motion for extension of time and have failed to respond to our inquiry letter, we dismiss the

double-appeal for want of prosecution.

       On July 20, 2009, the Clerk notified all of the appellants that their briefs were past due and

no motion for extension of time had been filed. The letter advised the parties that the Court intended

to dismiss the appeal for want of prosecution unless they responded within ten days and showed

grounds for continuing the appeal. See TEX .R.APP .P. 38.8(a)(1). No reply has been received.

Pursuant to Rules 38.8(a)(1), we dismiss the appeal for want of prosecution.
November 24, 2009
                                              ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating